Case 1:21-mj-00015-GMH Document 14 Filed 01/15/21 Page 1 of 1

AO 442 (Rev, 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

¥v. )
NICHOLAS R. OCHS ) Case No.

)

)

)

)

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) NICHOLAS R. OCHS ’
who is accused of an offense or violation based on the following document filed with the court:

QO Indictment © Superseding Indictment © Information © Superseding Information @& Compiaint
CJ Probation Violation Petition © Supervised Release Violation Petition OG Violation Notice © Order of the Court

This offense is briefly described as follows:
18 U.S.C. Section 1752(a) - Unlawful Entry into Restricted Buildings or Grounds.

See attached affidavit, which is incorporated herein by reference.

G. Michael Harvey
C 2021.01.07 21:05:13
Date: 01/07/2021 ; -05'00'

Issuing officer's signature

City and state: _ Washington, D.C. G. Michael Harvey, United States Magistrate Judge
Printed name and title

 

Return

 

 

This warrant was received on (dae) 1/7/90 d. { _, and the person was arrested on (dae) | / 7 /1202f

Al (city and state) Honslalu ) Ha WA. i

Date: \/8/ 9621

 

Arresting officer's signature

F Y: “ /
Printed Ls and title | ;

 

EXHIBIT "2"

 
